In this action for reformation of two contracts, recovery of certain bearer bonds and injunctive relief, plaintiffs appeal from an order of the Supreme Court, Queens County, dated June 4, 1971, which denied their motion for a preliminary injunction with respect to the bonds. Order reversed, with $10 costs and disbursements, and motion granted. Settle order on two days’ notice, upon the return of which notice the parties may submit affidavits with respect to the amount and terms of the undertaking to be furnished by plaintiffs. In the interests of justice and with a view toward preserving the status quo pending a full trial on the merits, we are of the opinion that a preliminary injunction should be granted restraining respondent from disposing of the disputed bonds and that an immediate trial should be held to determine the rights of the parties. We therefore direct that respondent submit to an examination before trial, on five days’ written notice to be given by plaintiffs, the examination to be held within 10 days after entry of the order to be settled and entered hereon, and that trial of the action be set for the first term following completion of the examination. Plaintiffs shall serve and file the necessary note of issue. Hopkins, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.